410 F.2d 1375
Joe Clinton MORAN, Petitioner-Appellant,v.Lake F. RUSSELL, Warden, Respondent-Appellee.
No. 18844.
United States Court of Appeals Sixth Circuit.
June 17, 1969.

H. Fred Ford, Howser, Thomas & Summers, Nashville, Tenn., for appellant.
Robert H. Dedman, Special Counsel State of Tennessee, Nashville, Tenn., on brief; George F. McCanless, Atty. Gen., and Reporter State of Tennessee, of counsel, for appellee.
Before PHILLIPS, EDWARDS and CELEBREZZE, Circuit Judges.

ORDER

1
The above cause coming on to be heard on the briefs of the parties, the transcript of the record, and the arguments of counsel in open court, and the Court being fully advised;


2
Now, therefore, it is hereby ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons set forth in the opinion and order of Judge William E. Miller.